United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                 _____________

                                 No. 00-1451EM
                                 _____________

Dennis Calhoun,                         *
                                        *
             Appellant,                 *   On Appeal from the United
                                        *   States District Court
      v.                                *   for the Eastern District
                                        *   of Missouri.
                                        *
Brooks Fiber Properties, Inc.,          *   [Not To Be Published]
                                        *
             Appellee.                  *

                                  ___________

                          Submitted: December 14, 2000
                              Filed: February 12, 2001
                                  ___________

Before WOLLMAN, Chief Judge, RICHARD S. ARNOLD, and HANSEN, Circuit
      Judges.
                             ___________

PER CURIAM.


     This suit arises under the Age Discrimination in Employment Act, 29
U.S.C.§ 623 et seq. and the Missouri Human Rights Act, Chapter 213, Mo. Rev. Stat.
Dennis Calhoun appeals the District Court's1 grant of summary judgment in favor of


      1
        The Hon. Mary Ann L. Medler, United States Magistrate Judge for the Eastern
District of Missouri.
Brooks Fiber Properties, Inc. Mr. Calhoun asserts that he established a prima facie
case, and that there were factual disputes as to material issues. We disagree and affirm.

       Mr. Calhoun worked as the Director of Right of Way and Real Estate. He
supervised five regional managers throughout the country, a job which necessitated
frequent travel. When Mr. Calhoun was not traveling, and except on Fridays, Brooks
Fiber allowed him to work from his home in Brookfield, Missouri. On Fridays, Mr.
Calhoun went to Brooks Fiber's home office in St. Louis.

      Mr. Calhoun's supervisor, Ines LeBow, requested that he cease working out of
his home and work out of St. Louis when he was not traveling. In her affidavit, Ms.
LeBow testified that she learned that Mr. Calhoun reported to St. Louis only one day
a week, and that there were complaints he was not reachable. Mr. Calhoun asked
whether Brooks Fiber would give him moving expenses or pay for his housing
accommodations if he worked out of the St. Louis office. Ms. LeBow replied that
Brooks Fiber would offer no financial compensation.2

       A week later and after consulting with his wife, Mr. Calhoun informed Ms.
LeBow that for personal and financial reasons relocating to the St. Louis office "was
not an option" for him. Ms. LeBow terminated Mr. Calhoun.

       Mr. Calhoun then filed this suit against Brooks Fiber alleging age discrimination
in violation of the ADEA and the Missouri Human Rights Act. We have considered
the record and briefs and heard oral argument. We find no substantial evidence that
what happened to Mr. Calhoun had anything to do with his age. Accordingly, it was
proper for the District Court to grant summary judgment, the reasons for which are fully
explained in that Court's opinion. Thus, the judgment will be affirmed.


      2
      It seems undisputed that Mr. Calhoun's salary, duties, benefits, and position
would have been unaffected by the relocation.
                                           -2-
A true copy.

      Attest:

               CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                               -3-